DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings dated 11/15/2021 are accepted.

Allowable Subject Matter
Claims 1-20 are allowed.
The closest prior art of record is Goel et al. (US 2019/0347763)(Hereinafter referred to as Goel)
Goel teaches gaze based foveated rendering using tiles (Figures 10A-C), but is silent to the limitations “relative distance between the current gaze location and an edge of a display” and “the relative distance between the current gaze location and the edge of the display” of claim 1 when read in light of the rest of the limitations in claim 1 and thus claim 1 is allowed.
Goel teaches gaze based foveated rendering using tiles (Figures 10A-C), but is silent to the limitations “a relative distance between the current gaze location and an edge of the combiner” and “the relative distance between the current gaze location and the edge of the combiner” of claim 11 when read in light of the rest of the limitations in claim 11 and thus claim 11 is allowed.
Goel teaches gaze based foveated rendering using tiles (Figures 10A-C), but is silent to the limitations “a relative distance between the current gaze location and an edge of the combiner” and “and the relative distance between the current gaze location and the edge of the combiner” of claim 11 when read in light of the rest of the limitations in claim 11 and thus claim 11 is allowed.
Claims 2-10, 12-18 and 20 are allowed because they depend on an allowed claim.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611